Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement is made as of March 14, 2011, by Domino’s Pizza LLC, a
Michigan limited liability company (the “Company”) and Richard E. Allison, Jr.
(the “Executive”).

RECITALS

 

  1. The Executive has experience and expertise required by the Company and its
Affiliates.

 

  2. Subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its Executive Vice President of
International and the Executive wishes to accept such employment.

AGREEMENT

NOW, THEREFORE, for valid consideration received, the parties agree as follows:

 

  1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company offers and the Executive accepts employment hereunder
effective as of the date first set forth above (the “Effective Date”).

 

  2. Term. This Agreement shall commence on the date hereof and shall remain in
effect for an indefinite time until terminated by either party as set forth in
Section 5 hereof.

 

  3. Capacity and Performance.

3.1 Offices. During the Term, the Executive shall serve the Company as Executive
Vice President of International. The Executive shall have such other powers,
duties and responsibilities consistent with the Executive’s position as
Executive Vice President of International as may from time to time be prescribed
by the Chief Executive Officer of the Company (“CEO”).

3.2 Performance. During the Term, the Executive shall be employed by the Company
on a full-time basis and shall perform and discharge, faithfully, diligently and
to the best of his/her ability, his/her duties and responsibilities hereunder.
During the Term, the Executive shall devote his/her full business time
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to the discharge of his/her duties and responsibilities
hereunder. The Executive shall not engage in any other business activity or
serve in any industry, trade, professional, governmental, political, charitable
or academic position during the Term of this Agreement, except for such
directorships or other positions which he/she currently holds and has disclosed
to the CEO in Exhibit 3.2 hereof and except as otherwise may be approved in
advance by the CEO.

 

1



--------------------------------------------------------------------------------

  4. Compensation and Benefits. During the Term, as compensation for all
services performed by the Executive under this Agreement and subject to
performance of the Executive’s duties and obligations to the Company and its
Affiliates, pursuant to this Agreement or otherwise, the Executive shall receive
the following:

4.1 Base Salary. The Company shall pay the Executive a base salary at the rate
of Four Hundred Thousand Dollars ($400,000) per year, payable in accordance with
the payroll practices of the Company for its executives and subject to such
increases as the Board of Directors of the Company or the Compensation Committee
(the “Board”) in its sole discretion may determine from time to time (the “Base
Salary”).

4.2 Bonus Compensation. During the term hereof, the Executive shall participate
in the Company’s Senior Executive Annual Incentive Plan, as it may be amended
from time to time pursuant to the terms thereof (the “Plan,” a current copy of
which is attached hereto as Exhibit 4.2) and shall be eligible for a bonus award
thereunder (the “Bonus”). For purposes of the Plan, the Executive shall be
eligible for a Bonus (as defined in the Plan), and the Executive’s Specified
Percentage (as defined in the Plan) shall be one hundred percent (100%) of Base
Salary. Whenever any Bonus payable to the Executive is stated in this Agreement
to be prorated for any period of service less than a full year, such Bonus shall
be prorated by multiplying (x) the amount of the Bonus otherwise payable for the
applicable fiscal year in accordance with this Sub-Section 4.2 by (y) a
fraction, the denominator of which shall be 365 and the numerator of which shall
be the number of days during the applicable fiscal year for which the Executive
was employed by the Company. Any compensation paid to the Executive as Bonus
shall be in addition to the Base Salary.

4.3 Vacations. During the Term, the Executive shall be entitled to four weeks of
vacation per calendar year, to be taken at such times and intervals as shall be
determined by the Executive, subject to the reasonable business needs of the
Company. The Executive may not accumulate or carry over from one calendar year
to another any unused, accrued vacation time. The Executive shall not be
entitled to compensation for vacation time not taken.

4.4 Other Benefits. During the Term and subject to any contribution therefor
required of executives of the Company generally, the Executive shall be entitled
to participate in all employee benefit plans, including without limitation any
401(k) plan, from time to time adopted by the Board and in effect for executives
of the Company generally (except to the extent such plans are in a category of
benefit otherwise provided the Executive hereunder). Such participation shall be
subject to (i) the terms of the applicable plan documents and (ii) generally
applicable policies of the Company. The Company may alter, modify, add to or
delete any aspects of its employee benefit plans at any time as the Board, in
its sole judgment, determines to be appropriate.

 

2



--------------------------------------------------------------------------------

4.5 Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses, including without limitation the cost of first
class air travel and dues for industry-related association memberships, incurred
or paid by the Executive in the performance of his/her duties and
responsibilities hereunder, subject to (i) any expense policy of the Company set
by the Board from time to time, including without limitation any portion thereof
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other guidance thereunder (“Section 409A”) and
(ii) such reasonable substantiation and documentation requirements as may be
specified by the Board or CEO from time to time.

4.6 Airline Clubs. Upon receiving the prior written approval of the CEO
authorizing the Executive to join a particular airline club, the Company shall
pay or reimburse the Executive for dues for not less than two nor more than four
airline clubs, provided such club memberships serve a direct business purpose
and subject to such reasonable substantiation and documentation requirements as
to cost and purpose as may be specified by the CEO from time to time.

4.7 Physicals. The Company shall annually pay for or reimburse the Executive for
the cost of a physical examination and health evaluation performed by a licensed
medical doctor, subject to such reasonable substantiation and documentation
requirements as to cost as may be specified by the Board or CEO from time to
time.

 

  5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term of this Agreement under the
circumstances described in this Section 5. All references herein to termination
of employment, separation from service and similar or correlative terms, insofar
as they are relevant to the payment of any benefit that could constitute
nonqualified deferred compensation subject to Section 409A, shall be construed
to require a “separation from service” within the meaning of Section 409A, and
the Company and the Executive shall take all steps necessary (including with
regard to any post-termination services by the Executive) to ensure that any
such termination constitutes a “separation from service” as so defined.

5.1 Retirement or Death. In the event of the Executive’s retirement or death
during the Term, the Executive’s employment hereunder shall immediately and
automatically terminate. In the event of the Executive’s retirement after the
age of 65 with the prior consent of the Board or death during the Term, the
Company shall pay to the Executive (or in the case of death, the Executive’s
designated beneficiary or, if no beneficiary has been designated by the
Executive, to Executive’s estate)

 

3



--------------------------------------------------------------------------------

any Base Salary earned but unpaid through the date of such retirement or death,
any Bonus for the fiscal year preceding the year in which such retirement or
death occurs that was earned but has not yet been paid and, at the times the
Company pays its executives bonuses in accordance with its general payroll
policies, an amount equal to that portion of any Bonus earned but unpaid during
the fiscal year of such retirement or death (prorated in accordance with
Section 4.2).

 

  5.2 Disability.

5.2.1 The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
his/her employment hereunder through any illness, injury, accident or condition
of either a physical or psychological nature and, as a result, is unable to
perform substantially all of his/her duties and responsibilities hereunder for
an aggregate of 120 days during any period of 365 consecutive calendar days ;
provided, that if the Executive incurs a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, the Executive, unless he/she earlier returns to service (at a level
of service inconsistent with a separation from service under Section 409A) or
his/her employment is earlier terminated, shall in all events be deemed to have
separated from service not later than by the end of the twenty-ninth
(29th) month, commencing with the commencement of such leave of absence.

5.2.2 The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4.1 and to receive benefits in accordance with
Section 4.5, to the extent permitted by the then current terms of the applicable
benefit plans, until the Executive becomes disabled within the meaning of
Section 409A or until the termination of his/her employment, whichever shall
first occur. Upon becoming so disabled, or upon such termination, whichever
shall first occur, the Company shall promptly and in all events within thirty
(30) days pay to the Executive any Base Salary earned but unpaid through the
date of such eligibility or termination and any Bonus for the fiscal year
preceding the year of such eligibility or termination that was earned but
unpaid. At the times the Company pays its executives bonuses generally, but no
later than two and one half (2  1/2) months after the end of the fiscal year in
which the bonus is earned, the Company shall pay the Executive an amount equal
to that portion of any Bonus earned but unpaid during the fiscal year of such
eligibility or termination (prorated in accordance with Section 4.2). During the
eighteen (18) month period from the date of such disability (as determined under
Section 409A), the Company shall pay the Executive, at its regular pay periods,
an amount

 

4



--------------------------------------------------------------------------------

equal to the difference between the Base Salary and the amounts of any
disability income benefits that the Executive receives in respect of such
period.

5.2.3 Except as provided in Section 5.2.2, while receiving disability income
payments under any disability income plan maintained by the Company, the
Executive shall not be entitled to receive any Base Salary under Section 4.1 or
Bonus payments under Section 4.2 but shall continue to participate in benefit
plans of the Company in accordance with Section 4.4 and the terms of such plans,
until the termination of his/her employment. During the 18-month period from the
date of disability (as determined under Section 409A) or termination, whichever
shall first occur, the Company shall contribute to the cost of the Executive’s
participation in group medical plans of the Company, provided that the Executive
is entitled to continue such participation under applicable law and plan terms.

5.2.4 If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his/her duties and responsibilities hereunder, or for purposes of
Section 409A the Executive may, and at the request of the Company shall, submit
to a medical examination by a physician selected by the Company to whom the
Executive or his/her duly appointed guardian, if any, has no reasonable
objection, to determine whether the Executive is so disabled and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Board’s determination of the issue shall be
binding on the Executive.

5.3 By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following events or
conditions shall constitute “Cause” for termination: (i) Executive’s willful
failure to perform (other than by reason of disability), or gross negligence in
the performance of his/her duties to the Company or any of its Affiliates and
the continuation of such failure or negligence for a period of ten (10) days
after notice to the Executive; (ii) the Executive’s willful failure to perform
(other than by reason of disability) any lawful and reasonable directive of the
CEO; (iii) the commission of fraud, embezzlement or theft by the Executive with
respect to the Company or any of its Affiliates; or (iv) the conviction of the
Executive of, or plea by the Executive of nolo contendere to, any felony or any
other crime involving dishonesty or moral turpitude. Anything to the contrary in
this Agreement notwithstanding, upon the giving of notice of termination of the
Executive’s employment hereunder for Cause, the Company and its Affiliates shall
have no further obligation or liability to the Executive hereunder, other than
for Base Salary earned but unpaid through the date

 

5



--------------------------------------------------------------------------------

of termination. Without limiting the generality of the foregoing, the Executive
shall not be entitled to receive any Bonus amounts which have not been paid
prior to the date of termination.

5.4 By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, the Company shall pay the
Executive: (i) promptly following termination and in all events within thirty
(30) days thereof, Base Salary earned but unpaid through the date of
termination, plus (ii) severance payments for a period to end twelve (12) months
after the termination date (“Severance Term”), of which (a) the first severance
payment shall be made on the date that is six (6) months from the date of
termination and in an amount equal six (6) times the Executives monthly base
compensation in effect at the time of such termination and (b) the balance of
the severance shall be paid in six (6) monthly payments beginning on the date
that is seven (7) months from the date of termination and continuing through the
date that is twelve (12) months from the date of termination, each such monthly
payment in an amount equal to the Executive’s monthly base compensation in
effect at the time of such termination (i.e., 1/12th of the Base Salary), plus
(iii) promptly following termination and in all events within thirty (30) days
thereof, any unpaid portion of any Bonus for the fiscal year preceding the year
in which such termination occurs that was earned but has not been paid, plus
(iv) at the times the Company pays its executives bonuses generally, but no
later than two and one half (2  1/2) months after the end of the fiscal year in
which the Bonus is earned, an amount equal to that portion of any Bonus earned
but unpaid during the fiscal year of such termination (prorated in accordance
with Section 4.2).

5.5 By the Executive for Good Reason. The Executive may terminate employment
hereunder for Good Reason, upon notice to the Company setting forth in
reasonable detail the nature of such Good Reason. The following shall constitute
“Good Reason” for termination by the Executive: (i) any material diminution in
the nature and scope of the Executive’s responsibilities, duties, authority or
title, however, a change in reporting structure shall not constitute a material
diminution of authority; (ii) material failure of the Company to provide the
Executive the Base Salary and benefits in accordance with the terms of Section 4
hereof; or (iii) relocation of the Executive’s office to a location outside a
50-mile radius of the Company’s current headquarters in Ann Arbor, Michigan. In
the event of termination in accordance with this Section 5.5, then the Company
shall pay the Executive: (x) promptly following termination and in all events
within thirty (30) days thereof, Base Salary earned but unpaid through the date
of termination, plus (y) six months after the termination date, an amount equal
to six times the Executive’s monthly base compensation in effect at the time of
such termination (i.e., 1/12th of the Base Salary) and thereafter, monthly
severance payments, each equal to the Executive’s monthly base compensation for
a period of six months , plus (z) at the times the Company pays its executives
bonuses generally, but no

 

6



--------------------------------------------------------------------------------

later than two and one half (2  1/2) months after the end of the fiscal year in
which the bonus is earned, an amount equal to that portion of any Bonus earned
but unpaid during the fiscal year of such termination (prorated in accordance
with Section 4.2).

5.6 By the Executive Other Than for Good Reason. The Executive may terminate
employment hereunder at any time upon 90 days written notice to the Company. In
the event of termination of the Executive’s employment pursuant to this
Section 5.6, the CEO or the Board may elect to waive the period of notice or any
portion thereof. The Company will pay the Executive his/her Base Salary for the
notice period, except to the extent so waived by the Board. Upon the giving of
notice of termination of the Executive’s employment hereunder pursuant to this
Section 5.6, the Company and its Affiliates shall have no further obligation or
liability to the Executive, other than (i) payment to the Executive of his/her
Base Salary for the period (or portion of such period) indicated above,
(ii) continuation of the provision of the benefits set forth in Section 4.4 for
the period (or portion of such period) indicated above, and (iii) any unpaid
portion of any Bonus for the fiscal year preceding the year in which such
termination occurs that was earned but has not been paid. The payments made
under subsections (i) and (iii) hereof shall be made promptly following
termination and in all events within thirty (30) days thereof.

5.7 Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
by the expiration of the Term or otherwise, then such employment shall be at
will.

5.8 Delayed Payments for Specified Employees. Notwithstanding the foregoing
provisions of this Section 5, if the Executive is a “specified employee” as
defined in Section 409A, determined in accordance with the methodology
established by the Company as in effect on the Executive’s termination, amounts
payable hereunder on account of the Executive’s termination that would
constitute nonqualified deferred compensation for purposes of Section 409A and
that would, but for this Section 5.9, be payable within the six (6) month period
commencing with the Executive’s termination shall instead be accumulated and
paid in a lump sum at the conclusion of such six-month period.

 

  6. Effect of Termination of Employment. The provisions of this Section 6 shall
apply in the event of termination of Executive’s employment, pursuant to
Section 5, or otherwise.

6.1 Payment in Full. Payment by the Company or its Affiliates of any Base
Salary, Bonus or other specified amounts that are due to the Executive under the
applicable termination provision of Section 5 shall constitute the entire
obligation of the Company and its Affiliates to the Executive, except that
nothing in this Section 6.1 is intended or shall be construed to affect the
rights and obligations of

 

7



--------------------------------------------------------------------------------

the Company or its Affiliates, on the one hand, and the Executive, on the other,
with respect to any option plans, option agreements, subscription agreements,
stockholders agreements or other agreements to the extent said rights or
obligations therein survive termination of employment.

6.2 Termination of Benefits. If Executive is terminated by the Company without
Cause, or terminates employment with the Company for Good Reason, and provided
that Executive elects continuation of health coverage pursuant to Section 601
through 608 of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”), Company shall pay Executive an amount equal to the monthly COBRA
premiums for the Severance Term; provided further, such payment will cease upon
Executive’s entitlement to other health insurance without charge. Except for
medical insurance coverage continued pursuant to Section 5.2 hereof, all other
benefits shall terminate pursuant to the terms of the applicable benefit plans
based on the date of termination of the Executive’s employment without regard to
any continuation of Base Salary or other payments to the Executive following
termination of employment. Executive and Company agree to make such changes to
the reimbursement for COBRA as may be required to ensure compliance with
Internal Revenue Code section 409A.

6.3 Survival of Certain Provisions. Provisions of this Agreement shall survive
any termination of employment if so provided herein or if necessary to
accomplish the purpose of other surviving provisions, including, without
limitation, the obligations of the Executive under Sections 7 and 8 hereof. The
obligation of the Company to make payments to or on behalf of the Executive
under Sections 5.2, 5.4 or 5.5 hereof is expressly conditioned upon the
Executive’s continued full performance of his/her obligations under Sections 7
and 8 hereof. The Executive recognizes that, except as expressly provided in
Section 5.2, 5.4 or 5.5, no compensation is earned after termination of
employment.

 

  7. Confidential Information; Intellectual Property.

7.1 Confidentiality. The Executive acknowledges that the Company and its
Affiliates continually develop Confidential Information (as that term is defined
in Section 11.2, below); that the Executive may develop Confidential Information
for the Company or its Affiliates and that the Executive may learn of
Confidential Information during the course of his/her employment. The Executive
will comply with the policies and procedures of the Company and its Affiliates
for protecting Confidential Information and shall never use or disclose to any
Person (except as required by applicable law or for the proper performance of
his/her duties and responsibilities to the Company) any Confidential Information
obtained by the Executive incident to his/her employment or other association
with the Company and its Affiliates. The Executive understands that this
restriction shall continue to apply after employment terminates, regardless of
the reason for such termination.

 

8



--------------------------------------------------------------------------------

7.2 Return of Documents. All documents, records, tapes and other media of every
kind and description relating to the business, present or otherwise, of the
Company and its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company and its Affiliates at
the time employment terminates, or at such earlier time or times as the Board or
CEO designee may specify, all Documents then in the Executive’s possession or
control.

7.3 Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns to the Company (or as otherwise directed by the Company) the
Executive’s full right, title and interest in and to all Intellectual Property.
The Executive shall execute any and all applications for domestic and foreign
patents, copyrights or other proprietary rights and to do such other acts
(including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company or its Affiliates to
assign the Intellectual Property to the Company and to permit the Company and
its Affiliates to enforce any patents, copyrights or other proprietary rights to
the Intellectual Property. The Executive will not charge the Company or its
Affiliates for time spent in complying with these obligations. All copyrightable
works that the Executive creates shall be considered “Work For Hire” under
applicable laws.

 

  8. Restricted Activities.

8.1 Agreement Not to Compete With the Company. During the Executive’s employment
hereunder and for a period of 24 months following the date of termination
thereof (the “Non-Competition Period”), the Executive will not, directly or
indirectly, own, manage, operate, control or participate in any manner in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director, principal, member, manager, consultant, agent or
otherwise with, or have any financial interest in, or aid or assist anyone else
in the conduct of, any business, venture or activity which in any material
respect competes with the following enumerated business activities to the extent
then being conducted or being planned to be conducted by the Company or its
Affiliates or being conducted or known by the Executive to being planned to be
conducted by the Company or by any of its Affiliates, at or prior to the date on
which the Executive’s employment under this Agreement is terminated (the “Date
of Termination”), in the United States or any other geographic area where such
business is being conducted or being planned to be conducted at or prior to the
Date of Termination (a “Competitive Business”, defined below). For purposes of
this Agreement, “Competitive Business” shall be defined as: (i) any company or
other entity engaged as a “quick service restaurant” (“QSR”) which offers pizza
for sale; (ii) any “quick service restaurant” which is then contemplating
entering into the

 

9



--------------------------------------------------------------------------------

pizza business or adding pizza to its menu; (iii) any entity which at the time
of Executive’s termination of employment with the Company, offers, as a primary
product or service, products or services then being offered by the Company or
which the Company is actively contemplating offering; and (iv) any entity under
common control with an entity included in (i), (ii) or (iii), above.
Notwithstanding the foregoing, ownership of not more than 5% of any class of
equity security of any publicly traded corporation shall not, of itself,
constitute a violation of this Section 8.1.

8.2 Agreement Not to Solicit Employees or Customers of the Company. During
employment and during the Non-Competition Period the Executive will not,
directly or indirectly, (i) recruit or hire or otherwise seek to induce any
employees of the Company or any of the Company’s Affiliates to terminate their
employment or violate any agreement with or duty to the Company or any of the
Company’s Affiliates; or (ii) solicit or encourage any franchisee or vendor of
the Company or of any of the Company’s Affiliates to terminate or diminish its
relationship with any of them or to violate any agreement with any of them, or,
in the case of a franchisee, to conduct with any Person any business or activity
that such franchisee conducts or could conduct with the Company or any of the
Company’s Affiliates.

 

  9. Enforcement of Covenants. The Executive acknowledges that he/she has
carefully read and considered all the terms and conditions of this Agreement,
including without limitation the restraints imposed upon his/her pursuant to
Sections 7 and 8 hereof. The Executive agrees that said restraints are necessary
for the reasonable and proper protection of the Company and its Affiliates and
that each and every one of the restraints is reasonable in respect to subject
matter, length of time and geographic area. The Executive further acknowledges
that, were he/she to breach any of the covenants or agreements contained in
Sections 7 or 8 hereof, the damage to the Company and its Affiliates could be
irreparable. The Executive, therefore, agrees that the Company and its
Affiliates, in addition to any other remedies available to it, shall be entitled
to preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants or agreements. The parties
further agree that in the event that any provision of Section 7 or 8 hereof
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of it being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.

 

  10. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his/her obligations
hereunder will not breach or be in conflict with any other agreement to which or
by which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or solicitation or similar
covenants or other obligations that would affect the performance of his/her
obligations hereunder. The Executive will not disclose to or use on behalf of
the Company or any of its Affiliates any proprietary information of a third
party without such party’s consent.

 

10



--------------------------------------------------------------------------------

  11. Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 11 or as
specifically defined elsewhere in this Agreement. For purposes of this
Agreement, the following definitions apply:

11.1 Affiliates. “Affiliates” shall mean Domino’s Pizza, Inc., Domino’s, Inc.
and all other persons and entities controlling, controlled by or under common
control with the Company, where control may be by management authority or equity
interest.

11.2 Confidential Information. “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
others with whom they compete or do business, or with whom they plan to compete
or do business, and any and all information the disclosure of which would
otherwise be adverse to the interest of the Company or any of its Affiliates.
Confidential Information includes without limitation such information relating
to (i) the products and services sold or offered by the Company or any of its
Affiliates (including without limitation recipes, production processes and
heating technology), (ii) the costs, sources of supply, financial performance
and strategic plans of the Company and its Affiliates, (iii) the identity of the
suppliers to the Company and its Affiliates, and (iv) the people and
organizations with whom the Company and its Affiliates have business
relationships and those relationships. Confidential Information also includes
information that the Company or any of its Affiliates have received belonging to
others with any understanding, express or implied, that it would not be
disclosed.

11.3 ERISA. “ERISA” means the federal Employee Retirement Income Security Act of
1974 and any successor statute, and the rules and regulations thereunder, and,
in the case of any referenced section thereof, any successor section thereto,
collectively and as from time to time amended and in effect.

11.4 Intellectual Property. “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts,
recipes and ideas (whether or not patentable or copyrightable or constituting
trade secrets or trademarks or service marks) conceived, made, created,
developed or reduced to practice by the Executive (whether alone or with others,
whether or not during normal business hours or on or off Company premises)
during the Executive’s employment that relate to either the business activities
or any prospective activity of the Company or any of its Affiliates.

 

11



--------------------------------------------------------------------------------

11.5 Person. “Person” means an individual, a corporation, an association, a
partnership, a limited liability company, an estate, a trust and any other
entity or organization.

 

  12. Withholding/Other Tax Matters. All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law. This Agreement shall be construed
consistent with the intent that all payment and benefits hereunder comply with
the requirements of, or the requirements for exemption from, Section 409A.
Notwithstanding the foregoing, the Company shall not be liable to the Executive
for any failure to comply with any such requirements.

 

  13. Miscellaneous.

13.1 Assignment. Neither the Company nor the Executive may assign this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other; provided, however, that the Company may assign its
rights and obligations under this Agreement without the consent of the Executive
in the event that the Company shall hereafter affect a reorganization,
consolidate with, or merge into, any other Person or transfer all or
substantially all of its properties or assets to any other Person, in which
event such other Person shall be deemed the “Company” hereunder, as applicable,
for all purposes of this Agreement; provided, further, that nothing contained
herein shall be construed to place any limitation or restriction on the transfer
of the Company’s Common Stock in addition to any restrictions set forth in any
stockholder agreement applicable to the holders of such shares. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
and their respective successors, executors, administrators, representatives,
heirs and permitted assigns.

13.2 Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

13.3 Waiver; Amendment. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach. This Agreement may be amended or modified only by a
written instrument signed by the Executive and any expressly authorized
representative of the Company.

 

12



--------------------------------------------------------------------------------

13.4 Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed (i) in the case of the Executive, to:
Richard E. Allison, Jr., at 30 Frank Lloyd Wright, Ann Arbor, Michigan 48106,
and (ii) in the case of the Company, to the attention of Chief Executive
Officer, at 30 Frank Lloyd Wright Drive, Ann Arbor, Michigan 48106, or to such
other address as either party may specify by notice to the other actually
received.

13.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any and all prior communications, agreements and
understandings, written or oral, between the Executive and the Company, or any
of its predecessors, with respect to the terms and conditions of the Executive’s
employment.

13.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

13.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Michigan without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

13.8 Consent to Jurisdiction. Each of the Company and the Executive evidenced by
the execution hereof, (i) hereby irrevocably submits to the jurisdiction of the
state courts of the State of Michigan for the purpose of any claim or action
arising out of or based upon this Agreement or relating to the subject matter
hereof and (ii) hereby waives, to the extent not prohibited by applicable law,
and agrees not to assert by way of motion, as a defense or otherwise, in any
such claim or action, any claim that it or he/she is not subject personally to
the jurisdiction of the above-named courts, that its or his/her property is
exempt or immune from attachment or execution, that any such proceeding brought
in the above-named courts is improper, or that this Agreement or the subject
matter hereof may not be enforced in or by such court. Each of the Company and
the Executive hereby consents to service of process in any such proceeding in
any manner permitted by Michigan law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 13.4 hereof is reasonably calculated to give actual notice.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

THE COMPANY:   DOMINO’S PIZZA LLC Date:         2/21/11           By:  

/s/ J. Patrick Doyle

  Name:   J. Patrick Doyle   Title:   Chief Executive Officer THE EXECUTIVE:  
Date:         2/21/11           By:  

/s/ Richard E. Allison, Jr.

    Name:   Richard E. Allison, Jr.     Title:   Executive Vice President of
International

 

14



--------------------------------------------------------------------------------

EXHIBIT A

DOMINO’S PIZZA SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN

(2010 AMENDMENT AND RESTATEMENT)

The following sets forth the terms and conditions of the Domino’s Pizza, Inc.
Senior Executive Annual Incentive Plan (2010 Amendment and Restatement).

 

1. Purpose

The purpose of the Plan is to advance the interests of the Company and its
subsidiaries by enhancing the ability of the Company and its subsidiaries to
attract and retain management and employees who are in a position to make
significant contributions to the success of the Company and its subsidiaries and
to reward such individuals for their contributions.

 

2. Defined Terms

In the Plan, the following terms have the following meanings:

(a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, controls or is controlled by or is under common control
with such Person.

(b) “Award” means an award under the Plan. All Award payments shall be in cash.

(c) “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.

(d) “Committee” means the compensation committee of the board of directors of
the Company, as such committee is from time to time constituted and which, for
purposes of meeting certain requirements of Section 162(m) of Code and any
regulations promulgated thereunder (including Treas. Regs.
Section 1.162-27(e)(3)), may be deemed to be any subcommittee of the Committee
to which the Committee has delegated its duties and authority under the Plan
consisting solely of at least two “outside directors,” as defined under
Section 162(m) of the Code and the regulations promulgated thereunder.

(e) “Company” means Domino’s Pizza, Inc. and any successor.

(f) “Participant” means, with respect to each Performance Period, each executive
officer and other senior employee of the Company or any of its subsidiaries who
is selected by the Committee to participate in the Plan with respect to such
Performance Period.

(g) “Performance Measure” means an objectively determinable measure of
performance relating to any of the following (determined either on a
consolidated basis or, as the context permits, on a divisional, subsidiary, line
of business, project or geographical basis or in combinations thereof):
(i) sales; revenues; assets; expenses; net income; earnings before or after
deduction for all or any portion of interest, taxes, depreciation, amortization
or other items, whether or not on a continuing operations or an aggregate or per
share basis; return on equity, investment, capital or assets; one or more
operating ratios; borrowing levels, leverage ratios or credit rating; market
share; capital expenditures; cash flow; stock price; stockholder return; network
deployment; sales of particular products or services; customer acquisition,
expansion and retention; or any combination of the foregoing; or
(ii) acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations;
recapitalizations, restructurings, financings (issuance of debt or equity) and
refinancings; transactions that would constitute a change of control; or any
combination of the foregoing. A Performance Measure need not be based upon an
increase, a positive or improved result or avoidance of loss. A Performance
Measure shall be determined in accordance with Section 4.1.

(h) “Performance Period” means the period over which performance with respect to
an Award is to be measured.

 

15



--------------------------------------------------------------------------------

(i) “Person” means any individual, partnership, limited liability company,
corporation, association, trust, joint venture, unincorporated organization, or
other entity or group.

(j) “Plan” means this Domino’s Pizza, Inc. Senior Executive Annual Incentive
Plan as amended and in effect from time to time.

 

3. Administration and Amendment

3.1. Administration. The Plan shall be administered by the Committee. The
Committee shall have the authority to: (a) determine the Participants for any
Performance Period, (b) determine the amount of the minimum, target, maximum or
other opportunity amounts under any Award, (c) determine, modify or waive the
terms and conditions of each Award; and (d) interpret the Plan and any terms and
conditions associated with any Award and to decide any questions and settle all
controversies and disputes that may arise in connection with the Plan or any
Award. In the case of any Award intended to be eligible for the
performance-based compensation exception under Section 162(m) of the Code, the
Committee will exercise its discretion consistent with qualifying Awards for
that exception. Determinations of the Committee made under the Plan shall be
conclusive and shall bind all parties.

3.2. Amendment. The Committee may amend, suspend or discontinue the Plan at any
time or times, subject to shareholder approval if so required by applicable law
(including the Code) or stock exchange rules. No such amendment shall adversely
affect the rights of any Participant as to any Award opportunity previously
granted under the Plan without the consent of the affected Participant.

 

4. Establishment of Award Opportunities and Performance Goals

4.1. In General. The Committee shall determine, in respect of each Award
opportunity, the Performance Period over which performance in respect of such
Award opportunity is to be measured, the Performance Measures to be used in
measuring performance, and for each level of possible achievement under the
Performance Measures so established, the Award amount (or the maximum Award
amount) to be paid to each Participant. Except as the Committee otherwise
determines and subject to the provisions of the Plan, the foregoing
determinations shall be established not later than 90 days after the
commencement of the Performance Period (or, in the case of a Performance Period
of less than 12 months’ duration, not later than by the end of the first 25% of
such period).

4.2. Maximum Award Amount. The maximum amount that may be paid to any
Participant under any Award or Awards for any fiscal year or portion thereof
shall be $5,000,000.

4.3. No Right to Participate. Nothing in the Plan shall be deemed to create any
obligation on the part of the Committee to select any executive officer or
senior employee as a Participant for any Performance Period, or to confer upon
any Participant in the Plan the right to remain a Participant in the Plan on the
same terms or conditions, or at all, for any subsequent Performance Periods.

 

5. Payment of Awards

Payment of any Award shall be made, if at all, not later than by March 15 of the
calendar year following the calendar year in which or with which ends the
applicable Performance Period. In the case of an Award intended to qualify for
the performance-based compensation exemption under Section 162(m) of the Code,
no payment shall be made unless the Committee shall first have certified
achievement of the applicable Performance Measures at a level sufficient to
support the payment of such amount, based on the terms of the Plan and the
determinations established by the Committee pursuant to Section 4.1 above.

 

6. Operation of the Plan

6.1. Compliance with Applicable Law. As a condition of participating in the
Plan, each Participant agrees to comply with all applicable laws and agrees to
furnish to the Company all information and undertakings as may be required to
permit compliance by the Company with applicable law.

6.2. Withholding. The Company may withhold from any payment under the Plan all
taxes and other assessments, if any, determined by the Company to be required to
be withheld.

 

16



--------------------------------------------------------------------------------

7. Merger or Combination.

If (a) the Company merges into or combines with any other entity and,
immediately following such merger or combination, any Person or group of Persons
acting in concert holds 50% or more of the voting power of the entity surviving
such merger or combination (other than any Person or group of Persons which held
50% or more of the Company’s voting power immediately prior to such merger or
combination or any Affiliate of any such Person or member of such group);
(b) any Person or group of Persons acting in concert acquires 50% or more of the
Company’s voting power; or (c) the Company sells all or substantially all of its
assets or business for cash or for securities of another Person or group of
Persons (other than to any Person or group of Persons which held 50% or more of
the Company’s total voting power immediately prior to such sale or to any
Affiliate of any such Person or any member of such group), then, unless the
Committee provides for the continuation or assumption of some or all unpaid
Awards or for the grant of new awards in substitution therefor (which need not
be payable in cash) by the surviving entity or acquiror, in each case on such
terms and subject to such conditions as the Committee may determine, with
respect to any Award that is not so assumed or continued: (i) the then current
Performance Period shall be deemed to end on the last day which is the last day
of a fiscal quarter occurring on or prior to the effective date of the merger,
combination or sale (or if the Committee in its sole discretion determines that
it can make a reasonable determination of performance through such effective
date, the current Performance Period shall be deemed to end on such effective
date); (ii) the target Award amounts shall be prorated (to the extent proration
would be applicable to such amount) for the number of days in such shortened
Performance Period; and (iii) the amount of any so prorated Awards for such
shortened period shall be determined and the Company shall pay, within twelve
months following the effective date of such transaction (but in no event later
than March 15 of the calendar year following the calendar year containing the
effective date of such transaction), such prorated Award to each Participant in
respect of such shortened Performance Period.

 

8. Termination of Employment

If a Participant ceases to be employed by the Company or any of its Subsidiaries
prior to the end of any Performance Period as a result of resignation, dismissal
or any other reason, the Participant shall immediately cease to participate in
the Plan and shall not be entitled to receive any payment for any Award in
respect of such Performance Period.

 

9. Rights of Participants

9.1. No Right to Continue as Officer or Employee. Neither the adoption of the
Plan nor the selection of any Participant as a Participant shall confer any
right to continue as an officer or employee of the Company or any of its
subsidiaries, or affect in any way the right of the Company or any of its
subsidiaries to terminate the Participant’s employment at any time. Neither any
period of notice, nor any payment in lieu thereof, upon termination of
employment shall be considered as extending the period of employment for the
purposes of the Plan.

9.2. No Trust or Fiduciary Relationship. Nothing contained herein shall be
deemed to create a trust of any kind or any fiduciary relationship between the
Company and any Participant or be construed as requiring the Company or any
subsidiary or affiliate of the Company to establish a trust or otherwise to set
aside assets to fund the payment of Awards hereunder. A Participant’s right to
receive payment from the Company in respect of any Award shall be no greater
than the right of any unsecured general creditor of the Company.

9.3. No Assignment by Participants. The interest of any Participant under the
Plan or in any Award shall not be transferable or alienable by such Participant
either by pledge, assignment or in any other manner, except that in the event of
a Participant’s death following the completion of a Performance Period but prior
to the payment of an Award with respect to such Performance Period it shall
inure to the benefit of and be binding upon the Participant’s estate (or
beneficiary if one has been designated to the Company in writing prior to such
death).

 

10. Miscellaneous

10.1. Severability. Any term or provision of the Plan that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that

 

17



--------------------------------------------------------------------------------

any provision hereof would, under applicable law, be invalid or unenforceable in
any respect, it is the intent of the Company that such provision will be
construed by modifying or limiting it so as to be valid and enforceable to the
maximum extent compatible with, and possible under, applicable law.

10.2 Certain Adjustments. In respect of an Award intended to qualify for the
performance-based compensation exemption under Section 162(m) of the Code, the
Committee may establish, not later than by the deadline for establishing the
determinations under Section 4.1 above, objectively determinable and automatic
adjustments that shall apply to the measurement of performance under such Award
upon the occurrence of such events (not within the discretion of the Company or
its subsidiaries) as the Committee shall also have established by such deadline.
For example, but without limitation, the Committee under authority of this
Section 10.2 could establish at or prior to the grant of a timely granted Award
opportunity intended to qualify for the performance-based compensation exemption
under Section 162(m) of the Code that any measure of earnings applicable to such
Award would automatically be adjusted to take into account an applicable change
in GAAP that applies to the Performance Period. With respect to Awards not
intended to qualify for the performance-based compensation exemption under
Section 162(m) of the Code, the Committee may make such adjustments to the
measures of performance, and at such time or times, as it determines in its
discretion.

10.3. Governing Law. The Plan and all actions arising in whole or in part under
or in connection herewith, will be governed by and construed in accordance with
the domestic substantive laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any other jurisdiction.

 

11. Effective Date of Plan

The Plan as herein amended and restated shall apply to all Award opportunities
granted after January 1, 2010. No payment of an Award granted under this amended
and restated Plan shall take effect unless and until the Plan shall have been
approved by the Company’s shareholders in accordance with Section 162(m) of the
Code.

 

18



--------------------------------------------------------------------------------

EXHIBIT 3.2

(None, unless additional information is set forth below.)

 

19